Acknowledgement
This Notice of Allowance is in response to after final amendments filed 1/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the tenth line of claim 1, the limitation of “the particular” has been deleted and the limitation of --a particular-- has been inserted.
In the twelfth line of claim 14, the limitation of “the particular” has been deleted and the limitation of --a particular-- has been inserted. 
In the ninth line of claim 21, the limitation of “the particular” has been deleted and the limitation of --a particular-- has been inserted.
In the first line of claim 22, the limitation of “claim 22” has been deleted and the limitation of --claim 21-- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Pech et al. (US 2015/0168148 A1) and Newlin et al. (US 2016/0298977 A1), taken alone or in combination, does not teach the claimed method, electronic device, and non-transitory machine readable medium storing a map application executable by at least one processing unit of a device, the device comprising a display screen, the application comprising sets of instructions for: 
identifying a transit route between a current location of the device and a destination, the transit route comprising a set of transit legs each of which serviced by transit vehicles; 
storing a first plurality of departure times of a first transit leg of the set of transit legs as possible departure times for the transit route; 
identifying, from the first plurality of departure times, a subset of the first plurality of departure times of the first transit leg that are identified by a unique path from the particular departure time of the first transit leg to a departure time for a final transit leg of the set of transit legs; 
determining a frequency of departures for a transit vehicle of the first transit leg based on the subset of the first plurality of departure times that correspond to the unique path; 
identifying a latest possible departure time of the first transit leg that allows a user to arrive at a departure time for a second transit leg of the set of transit legs; and 
displaying, on the display screen, the latest possible departure time and the frequency of departures for a transit vehicle of the first transit leg.
No reasonable combination of prior art can be made to teach the claimed invention, in which a displayed frequency of departures of a first transit leg is determined based on a subset of the first plurality of departure times of the first transit leg that correspond to a unique path from a particular departure time of the first transit leg to a departure time for a final transit leg, where the subset is identified from a stored first plurality of departure times of the first transit leg, in light of the overall claim. Similar allowable subject matter has been indicated in the Office Action mailed 12/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661